--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


This Fourth Amended and Restated EMPLOYMENT AGREEMENT (the “Agreement”) made and
entered into by and between GigPeak, Inc., a Delaware corporation (the
“Company”) and Dr. Avi Katz (the “Executive” and, with the Company, the
“Parties”), dated as of November 17, 2016, amends and restates in its entirety,
Executive’s Third Amended and Restated Employment Agreement with the Company
dated as of December 17, 2014.


WHEREAS, the Company wishes to retain the services of the Executive to work for
the Company as its Chief Executive Officer (herein referred to as the
“Position”) upon the terms and conditions hereinafter set forth; and


WHEREAS, in consideration for continued service in the Position, the Executive
has agreed to enter into and be bound by the terms of this Agreement.


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:


1.         Employment, Term.  Subject to the terms and conditions set forth in
this Agreement, the Company hereby offers, and Executive hereby accepts,
employment on a full-time basis in the Position from the date of this Agreement
(the “Effective Date”) through December 31, 2017.  The term of this Agreement,
which may only be renewed by written agreement, signed by the Executive and an
expressly authorized representative of the Board of Directors of the Company
(the “Board”), is hereafter referred to as “the term of this Agreement” or “the
term hereof.”


2.         Capacity and Performance.


(a)            During the term hereof, the Executive shall serve the Company as
the President & Chief Executive Officer and the Chairman of the Board, reporting
to the Board.


(b)            During the term hereof, the Executive shall be employed by the
Company on a full-time basis.  The Executive shall have the duties and
responsibilities assigned to his positions and offices by the Board from time to
time and such other duties and responsibilities, reasonably consistent with the
positions and offices, with respect to the business operations of the Company
and its Immediate Affiliates (as defined below), as may be assigned by the Board
from time to time.


(c)            Subject to business travel as necessary or desirable for the
performance of the Executive’s duties and responsibilities hereunder, the
Executive’s primary worksite during the term hereof shall be at the location of
the Company’s offices in San Jose, California, USA as of the Effective Date (the
“San Jose Location”) or such other site as the Company may select from time to
time, provided such site is no more than thirty-five (35) miles from the San
Jose Location unless the Executive has expressly consented in writing thereto.


(d)            During the term hereof, the Executive shall devote his full
business time and best efforts, business judgment, skill and knowledge
exclusively to the advancement of the business and interests of the Company and
its Immediate Affiliates and to the discharge of his duties and responsibilities
to them hereunder.  During the term of this Agreement, the Executive may engage
in passive management of his personal investments and in such community and
charitable activities as do not individually or in the aggregate give rise to a
conflict of interest or otherwise interfere with his performance of his duties
and responsibilities hereunder.  It is agreed that the Executive shall not
accept membership on a board of directors or other governing board of any Person
(as defined in Section 12 hereof) or engage in any other business activity
without the prior approval of the Board.  It also is agreed that if the Board
subsequently determines, and gives notice to the Executive, that any such
membership or activity, previously approved, is materially inconsistent with the
Executive’s obligations under Section 6, Section 7 or Section 8 hereof or gives
rise to a material conflict of interest or otherwise materially interferes with
the Executive’s duties and responsibilities to the Company and its Immediate
Affiliates as set forth in this Section 2, the Executive shall cease such
activity promptly following notice from the Company.
 

--------------------------------------------------------------------------------

3.         Compensation and Benefits.  As compensation for all services
performed by the Executive under and during the term hereof and subject to
performance of the Executive’s duties and of the obligations of the Executive to
the Company and its Affiliates, pursuant to this Agreement or otherwise:


(a)            Base Salary.  Initially during the term hereof, the Company shall
pay the Executive a base salary at the rate of four hundred sixty eight thousand
six hundred and sixty dollars ($468,660) per annum, paid in accordance with the
normal payroll practices of the Company and, commencing in calendar year 2017,
subject to annual review by the Board or a designated committee of the Board,
including, but not limited to, the Board’s compensation committee (the
“Compensation Committee”), to increase, but not decrease (unless the salaries of
the executives of the Company generally are decreased proportionately), in the
discretion of such committee or the Board.  The Executive’s base salary, as from
time to time modified in accordance with this Section 3(a), is hereafter
referred to as the “Base Salary.”


(b)            Bonus Compensation.


(i)     Annual Bonus.  For each fiscal year of the Company (“FY”) completed
during the term hereof, subject to the condition set forth in the final sentence
of this provision, the Executive shall have the opportunity to earn an annual
bonus (“Annual Bonus”) under the executive incentive plan then applicable to
executives of the Company generally, as in effect from time to time, with the
actual amount of each Annual Bonus being determined by the Board or its
designated committee based on the achievement of target objectives established
by the Board or its designated committee after consultation with the CEO, and
for which the target of the Annual Bonus is an amount equal to 100% of the
annual Base Salary during the specific FY.  Any Annual Bonus due to the
Executive hereunder will be payable not later than two and one-half (2 ½) months
following the close of the FY for which the bonus was earned within the meaning
of Section 409A of the Internal Revenue Code and the regulations promulgated
thereunder, each as amended (“Section 409A”).  Except as otherwise provided in
Section 4 hereof, the Executive must be employed on the date annual bonuses are
paid under the Company’s executive incentive plan in order to be eligible to
earn an Annual Bonus for the preceding FY.


(ii)    Special Achievement Bonus.  The Executive shall have an opportunity to
earn a bonus (the “Special Achievement Bonus”) upon completion of acquisitions
or sales (in each case, whether by merger, asset purchase or stock purchase, or
any other method as approved by the Board), or other special activities that
generate value to the Company as recognized by the Board or a designated
committee of the Board, including, but not limited to, the Compensation
Committee, as being eligible for such special achievement bonus.  To the extent
any of the mentioned above activities are recognized, in good faith, by the
Board (or its designated committee) as being eligible for a Special Achievements
Bonus, then Executive shall have the right to present a proposed bonus structure
to the Board.  In determining the amount of such Special Achievement Bonus, if
any, the Board (or its designated committee) shall take into account the benefit
of the activity to the Company’s stockholders, the nature of the activity, the
benefits of the activity to the Company’s technology, business development, or
cash position and such other factors as the Board and Executive agree in good
faith are relevant and appropriate.  Whether any Special Achievement Bonus is
paid pursuant to this paragraph (ii), and the amount of any such bonus, shall be
in the sole discretion of the Board (or its designated committee).


(c)            Equity Participation.  The Executive has been granted stock
options and restricted stock units (“RSUs”) by the Company as of the Effective
Date.  Any further equity awards granted to the Executive during his employment
with the Company shall be at the discretion of the Board (or its designated
committee), and in accordance with an independent objective appraisal of the
compensation package for the position held by Executive, provided by an entity
that the Board (or its designated committee) has selected and approved to
perform such study.  All of Executive’s outstanding unvested awards shall vest
in the event of a Change in Control and, if the awards require exercise, be
exercisable for the duration of the exercise period as set forth in such grant
or grants from the Board, and all of the remaining undelivered shares shall be
delivered for such awards that are of stock units, including RSUs.


(d)            Employee Benefit Plans.  During the term hereof, the Executive
shall be entitled to participate in all “Employee Benefit Plans,” as that term
is defined in Section 3(3) of ERISA, including both health and welfare plans and
retirement plans, from time to time in effect for executives of the Company
generally, except to the extent any of the Employee Benefit Plans provides a
benefit otherwise provided to the Executive under this Agreement (e.g., a
severance pay plan).  In such case, the Executive will receive the form of the
benefit provided under this Agreement and not the Employee Benefit Plan.  The
Executive’s participation shall be subject to the terms of the applicable
Employee Benefit Plan documents and generally applicable Company policies.
 
- 2 -

--------------------------------------------------------------------------------

(e)            Vacations.  The Executive shall not be eligible to earn, and
shall not earn, paid vacation or any other paid time off.  Rather, the Company
expects the CEO to determine for himself, consistent with his responsibilities,
how much time can reasonably be spent away from the office for purposes such as
personal vacation, relaxation, or personal or family needs.  Executive, at his
discretion, shall be entitled to take leave from work as he deems appropriate
and as is consistent, in the judgment of the Board of Directors, with his
ability to perform the necessary and appropriate tasks required by his job as
President, Chief Executive Officer and Chairman of the Board of Directors.


(f)             Business Expenses.  The Company will pay or reimburse the
Executive for all reasonable, customary and necessary business expenses incurred
or paid by the Executive in the performance of his duties and responsibilities
hereunder, subject to any maximum annual limit and other restrictions on such
expenses set by the Board (or its designated committee), to such reasonable
substantiation, documentation and submission deadlines as may be specified by
the Company from time to time.  Any such reimbursement that would constitute
nonqualified deferred compensation subject to Section 409A shall be subject to
the following additional rules:  (i) no reimbursement of any such expense shall
affect the Executive’s right to reimbursement of any other such expense in any
other taxable year; (ii) reimbursement of the expense shall be made, if at all,
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (iii) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.


(g)            Directors & Officers Insurance Coverage.  During the term hereof,
the Company shall provide the Executive the same coverage under any directors
and officers (“D&O”) liability insurance that the Company elects to maintain as
it provides to its other executives and, after the termination of his employment
hereunder, the same coverage under any D&O liability insurance it elects to
maintain, as it provides its other former executives.  The Company shall be
under no obligation hereunder, however, to maintain any D&O liability insurance.


(h)            Change in Control Payment.  In the event of a Change in Control,
the Company will pay the Executive the following payments (the “Change in
Control Payment”):


(i)     Upon the occurrence of the Change in Control, a Final Pro-Rated Bonus
(as defined in Section 4(a) hereof) for the FY in which the Change in Control
occurs (the “Change in Control Year”), where any bonus(es) paid during the last
FY will be used by the Board (or its designated committee) as a beginning point
for its calculation; and


(ii)    Upon the occurrence of the Change in Control, compensation equal to
three (3) years of (A) Base Salary in effect in the Change in Control Year and
(B) Bonus (as defined in Section 4(d) hereof) (however in calculating the Bonus,
any Special Achievement Bonus for a Change in Control shall not be included in
determining the average of the entire Annual Bonuses and Special Achievement
Bonuses paid to the Executive), in a lump sum.


(i)             Section 280G / Section 4999 Gross-Up Payment.


(i)     In the event that (A) the Executive is entitled to a Change in Control
Payment, and/or (B) the Executive’s outstanding unvested equity awards vest in
the event of a Change in Control in accordance with Section 3(c), and/or (C) the
Executive receives any Special Achievement Bonus in the event of a Change in
Control (collectively, the “Change in Control Total Compensation”), and if such
Change in Control Total Compensation will be subject to the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code, the Company shall
pay to or for the benefit of the Executive an additional amount (the “Gross-Up
Payment”) such that the net amount retained by the Executive, after deduction of
any Excise Tax on the Change in Control Total Compensation and any U.S. federal,
state, and local income or payroll tax upon the Gross-Up Payment, but before
deduction for any U.S. federal, state, and local income or payroll tax on the
Change in Control Total Compensation, shall be equal to the Change in Control
Total Compensation.  The Gross-Up Payment shall be determined prior to a Change
in Control and shall be made at the same time as the related Change in Control
Total Compensation.
 
- 3 -

--------------------------------------------------------------------------------

(ii)    Subject to any determinations made by the Internal Revenue Service (the
“IRS”), all determinations as to whether a Gross-Up Payment is required and the
amount of Gross-Up Payment and the assumptions to be used in arriving at the
determination shall be made by an independent certified public accountant of
appropriate reputation and expertise, selected and appointed by the Company
prior to any change in ownership (as defined under Section 280G of the Internal
Revenue Code (“Section 280G”)) and/or tax counsel selected by such accountants
(the “Accountants”) in accordance with the principles of Section 280G. All fees,
expenses, and charges of the Accountants will be borne by the Company.  Subject
to any determinations made by the IRS, determinations of the Accountants under
this Agreement with respect to (i) the initial amount of any Gross-Up Payment
and (ii) any subsequent adjustment of such payment shall be binding on the
Company and the Executive.


(iii)   In the event that the Excise Tax is subsequently determined by the
Accountants to be less than the amount taken into account hereunder at the time
the Gross-Up Payment is made, the Executive shall repay to the Company, at the
time that the amount of such reduction in Excise Tax is finally determined, the
portion of the prior Gross-Up Payment attributable to such reduction (plus the
portion of the Gross-Up Payment attributable to the Excise Tax and U.S. federal,
state and local income tax imposed on the portion of the Gross-Up Payment being
repaid by the Executive if such repayment results in a reduction in Excise Tax
or a U.S. federal, state and local income tax deduction), plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Internal Revenue Code.  Notwithstanding the foregoing, in the event any portion
of the Gross-Up Payment to be refunded to the Company has been paid to any U.S.
federal, state and local tax authority, repayment thereof (and related amounts)
shall not be required until actual refund or credit of such portion has been
made to the Executive, and interest payable to the Company shall not exceed the
interest received or credited to the Executive by such tax authority for the
period it held such portion.  The Executive and the Company shall cooperate in
good faith in determining the course of action to be pursued (and the method of
allocating the expense thereof) if the Executive’s claim for refund or credit is
denied.  However, if agreement cannot be reached, the Company shall decide the
appropriate course of action to pursue provided that the action does not
adversely impact any issues Executive may have with respect to his tax return,
other than the Excise Tax.


(iv)   In the event that the Excise Tax is later determined by the Accountants
or the IRS to exceed the amount taken into account hereunder at the time the
Gross-Up Payment is made (including by reason of any payment the existence or
amount of which cannot be determined at the time of the Gross-up Payment), the
Company shall make an additional Gross-Up Payment to or for the benefit of the
Executive in respect of such excess (plus any interest or penalties payable with
respect to such excess) at the time that the amount of such excess is finally
determined.  Any such additional Gross-Up Payment will in all events be made by
the end of the calendar year next following the calendar year in which the
Executive remits the Excise Tax.


(v)    In the event of any controversy with the IRS (or other taxing authority)
with regard to the Excise Tax, the Executive shall permit the Company to control
issues related to the Excise Tax (at its expense), provided that such issues do
not potentially materially adversely affect the Executive.  In the event issues
are interrelated, the Executive and the Company shall in good faith cooperate so
as not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Executive shall permit the representative of the Company to accompany the
Executive, and the Executive and the Executive’s representative shall cooperate
with the Company and its representative.


(vi)   The Company and the Executive shall promptly deliver to each other copies
of any written communications, and summaries of any verbal communications, with
any taxing authority regarding the Excise Tax.


4.         Termination of Employment and Opportunity to Earn Post-Employment
Compensation.  Notwithstanding the provisions of Section 2 hereof, the
Executive’s employment hereunder shall terminate during the term hereof under
the following circumstances:


(a)            Death.  In the event of the Executive’s death during the term
hereof, the Executive’s employment hereunder shall immediately and automatically
terminate.  In such event, the Company shall pay as a lump sum to the
Executive’s estate, no later than March 15th of the year following the year in
which the Date of Termination (as defined in Section 12 hereof) occurs, the
Final Compensation (as also defined in Section 12 hereof).  In addition to Final
Compensation:
 
- 4 -

--------------------------------------------------------------------------------

(i)     The Company will pay to the Executive’s estate an additional
compensation equal to twelve (12) months’ Base Salary in effect at the Date of
Termination, in a lump sum.


(ii)    The Company will pay to the Executive’s estate an Annual Bonus for the
FY in which the Date of Termination occurs (the “Termination Year”), determined
by multiplying the Annual Bonus the Executive would have received for the
Termination Year (if any), had he continued employment through the date annual
bonuses for the Termination Year were paid to Company executives generally, by a
fraction, the numerator of which shall be the number of days the Executive was
employed during the Termination Year, through the Date of Termination, and the
denominator of which shall be three hundred sixty-five (365) (the “Final
Pro-Rated Bonus”).  The additional compensation and Final Pro-Rated Bonus set
forth in the preceding clauses (i) and (ii) will be paid to the Executive’s
estate within ninety (90) days after the Date of Termination.


(iii)   The Company will pay the full premium cost of health and dental plan
coverage for each of Executive’s qualified beneficiaries until the expiration of
the term of this contract or a period of twelve (12) months immediately
following the Date of Termination, whatever period is longer, or, if earlier,
until the date the qualified beneficiary ceases to be eligible for coverage
continuation under the federal law commonly known as COBRA or the California law
commonly known as Cal-COBRA (collectively, “COBRA”); provided, however, that in
order to be eligible for the Company’s payments hereunder the qualified
beneficiary must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA and must notify the Company
promptly if the qualified beneficiary ceases to be eligible for such coverage
under COBRA at any time during such twelve (12) month period.


(b)            Disability.


(i)     The Company may terminate the Executive’s employment involuntarily
hereunder, upon notice to the Executive, in the event that, in the absolute
judgment of the Board, determined by unanimous agreement of the entire Board,
with the exception of the Executive, the Executive becomes disabled during his
employment through any illness, injury, accident or condition of either a
physical or psychological nature and, as a result, is unable to perform
substantially all of his duties and responsibilities hereunder, notwithstanding
the provision of any reasonable accommodation (exclusive of the leave of absence
provided hereunder), for one hundred and eighty (180) consecutive days during
any period of three hundred and sixty-five (365) consecutive calendar days.  In
the event of such termination, and provided that the Executive satisfies in full
all of the conditions set forth in Section 4(i) hereof, then, in addition to
Final Compensation (which the Company shall pay as a lump sum no later than
March 15th of the year following the Termination Year), the Company shall
provide the Executive the following:


(A)  The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, paid at the time annual bonuses are paid to Company executives
generally under its executive incentive plan or, if later, on the tenth (10th)
business day following the later of the effective date of the Release of Claims,
as defined in Section 4(i)(i) hereof, or the date the Release of Claims is
received by the person designated by the Company to receive notices on its
behalf in accordance with Section 17 hereof (provided, however, that if the
Claims Release Period, as defined in Section 4(i)(i) hereof, spans two (2)
taxable years, the payment shall occur no later than March 15th in the second
(2nd) taxable year).


(B) If the Executive satisfies the conditions set forth in Section 4(i) hereof,
then the Company will pay the full premium cost of health and dental plan
coverage for Executive and his qualified beneficiaries until the expiration of
the period of twelve (12) months immediately following the Date of Termination
or, if earlier, until the date the Executive and his qualified beneficiaries
cease to be eligible for coverage continuation under COBRA; provided, however,
that in order to be eligible for the Company’s premium payments hereunder, the
Executive and each qualified beneficiary must elect in a timely manner to
continue coverage under the Company’s health and dental plans under COBRA and
must notify the Company promptly if the Executive or any of his qualified
beneficiaries ceases to be eligible for such coverage under COBRA during such
twelve (12) month period.
 
- 5 -

--------------------------------------------------------------------------------

(ii)    The Board may designate another employee to act in the Executive's place
during any period of the Executive's disability.  Notwithstanding any such
designation, the Executive shall continue to receive compensation and employee
benefits in accordance with this Section 4, subject to the terms and conditions
of the Employee Benefit Plans, until the Executive becomes eligible for
disability income benefits under any disability plan in which he is a
participant as a result of his employment with the Company or until he recovers
sufficiently to resume his duties and responsibilities hereunder (provided he
does so within the aforesaid one hundred and eighty (180) days) or until the
termination of his employment, whichever shall first occur.  If, while his
employment hereunder continues, the Executive is receiving disability income
benefits under any such disability plan, the Executive shall not be eligible to
receive the Base Salary, but shall continue to be eligible for payments and
benefits in accordance with this Section 4, subject to the terms and conditions
of the Employee Benefit Plans, until the earlier to occur of his recovery or the
termination of his employment under this Agreement.


(iii)   If any question shall arise as to whether during any period the
Executive is disabled through any illness, injury, accident or condition of
either a physical or psychological nature so as to be unable to perform
substantially all of his duties and responsibilities hereunder, the Executive
may, and at the request of the Company shall, submit to a medical examination by
a physician selected by the Company to whom the Executive or his duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue.  If such question shall arise and the Executive
shall fail to submit to such medical examination, the Company's determination of
the issue shall be binding on the Executive.


(c)            By the Company for Cause.  The Company may terminate the
Executive’s employment hereunder for Cause at any time upon notice to the
Executive setting forth in reasonable detail the nature of such Cause.  For
purposes of this Agreement, “Cause” shall be limited to:  (i) Executive’s
indictment, charge or conviction of, or plea of nolo contendere to, (A) a felony
or (B) any other crime involving fraud or material financial dishonesty or (C)
any other crime involving moral turpitude that might be reasonably expected to,
or does, materially adversely affect the Company or any of its Affiliates,
whether that effect is to economics, to reputation or otherwise; (ii)
Executive’s gross negligence or willful misconduct with regard to the Company or
any of its Affiliates, which has a material adverse impact on Company or any of
its Affiliates, whether economic or to reputation or otherwise; (iii)
Executive’s refusal or willful failure to substantially perform his duties or to
follow a material lawful written directive of the Board or its designee within
the scope of the Executive’s duties hereunder which refusal or failure remains
uncured or continues or recurs after sixty (60) days’ notice from the Board
which references the potential for a “for Cause” termination and specifies in
reasonable detail the nature of the refusal or willful failure which must be
cured; (iv) Executive's theft, fraud or any material act of financial dishonesty
related to the Company or any of its Affiliates; (v) the failure by the
Executive to disclose any legal impediments to his employment by the Company or
his breach of any of his obligations to a former employer in connection with his
employment by the Company (e.g., his disclosure or use of proprietary
confidential information of a former employer on behalf of the Company without
such former employer’s consent); provided that Executive has been provided with
written notification of any of such failure or breach and has been given five
(5) days to present any mitigating, corrective or clarifying information to the
Board; (vi) the Executive’s breach or violation of those provisions of this
Agreement setting forth the Executive’s obligations with respect to
confidentiality, non-competition and non-solicitation; or (vii) the Executive’s
breach of any other material provision of this Agreement unless corrected by the
Executive within sixty (60) days of the Company’s written notification to the
Executive of such breach.  In the event of such termination, the Company shall
make no payments to the Executive under this Agreement other than provision of
Final Compensation, which will be paid no later than 10 days after the Date of
Termination.  Any equity in the Company held by the Executive on the Date of
Termination hereunder shall be governed by the terms of the Company’s equity
incentive plans and the Executive’s agreements thereunder and shall not be
governed by this Agreement.


(d)            By the Company other than for Cause Where There Has Been No
Change in Control.  To the extent a Change in Control (as defined in Section 12)
has not occurred, the Company may terminate the Executive’s employment hereunder
other than for Cause at any time upon notice to the Executive.  In the event of
such termination, then, in addition to Final Compensation, the Executive as
compensation for the Executive satisfying those conditions set forth in Section
4(i) and as otherwise provided herein, shall be entitled to earn the following
(in the aggregate, “Non-Change in Control Post-Employment Compensation”),
provided that the Executive (A) confirms by notice to the Company on the Date of
Termination or within ten (10) business days thereafter his intention to earn
Non-Change in Control Post-Employment Compensation; (B) gives notice to the
Company, should he elect to cease complying with the elective conditions set
forth in Section 4(i) hereof, specifying the date he shall cease such
compliance; and (C) fully complies with all obligations referenced in Section
4(i) hereof, including the elective conditions set forth in clauses (i) through
(iv) and those non-elective obligations set forth in Sections 6 and 7 hereof,
from the Date of Termination until the date specified in notice given in
accordance with clause B hereof or, if no such notice is given, the expiration
of the period of six (6) months immediately following the Date of Termination.
 
- 6 -

--------------------------------------------------------------------------------

(i)     The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, based upon the objective financial performance of the Company
through the Date of Termination, and for the period that Executive served as
Chief Executive Officer from the beginning of the year and through the Date of
Termination, as measured against the work plan and budget for the FY as approved
by the Board, paid at the time annual bonuses for that year are paid to Company
executives generally under its executive incentive plan or, if later, on the
tenth (10th) business day following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received on behalf of the Company by such other person as has been designated by
the Company to receive notices on its behalf in accordance with Section 17
hereof (provided, however, that if the Claims Release Period spans two (2)
taxable years, the payment shall occur no later than March 15th of the in the
second (2nd) taxable year).


(ii)    The Company will pay the Executive compensation monthly, at the rate of
one-twelfth  (1/12) of the Base Salary in effect for the Termination Year, for
each consecutive month (up to six (6) months) immediately following the Date of
Termination that the Executive satisfies in full all of the conditions set forth
in Section 4(i) hereof.  Should the Executive cease to satisfy in full any of
the conditions set forth in Section 4(i) hereof at any time during the six (6)
month period immediately following the Date of Termination, the Company will not
make any further payment to the Executive under this paragraph (ii).  Such
monthly payments shall commence on the next regular Company payday that is at
least five (5) business days following the later of the effective date of the
Release of Claims or the date the Release of Claims, signed by the Executive, is
received by the person designated by the Company to receive notices on its
behalf in accordance with Section 17 hereof (provided, however, that if the
Claims Release Period spans two (2) taxable years, the payments shall occur no
later than March 15th of the second (2nd) taxable year), but with the first
payment being retroactive to the day immediately following the Date of
Termination.


(iii)   The Company will pay the Executive additional compensation equal to
thirty (30) months’ Base Salary in effect for the Termination Year plus three
(3) years Bonus (with “Bonus” being defined, for purposes of this Section
4(d)(iii) and Section 3(h)(ii), as the average of the entire Annual Bonuses and
Special Achievement Bonuses paid to the Executive for the two (2) FYs completed
prior to the Termination or Change in Control, as applicable, or, if only one
(1) such FY has been completed, then based on the amount of the Annual Bonus and
the Special Achievement Bonus for such FY), in a lump sum, on the tenth (10th)
business day following the expiration of the period of six (6) months
immediately following the Date of Termination, provided that Executive was
eligible to earn Non-Change in Control Post-Employment Compensation in
accordance with this Agreement and has fulfilled all of the conditions set forth
in Section 4(i) hereof (which include without limitation the referenced
obligations under Sections 6 and 7 hereof) during such six (6) month period.


(iv)  If the Executive satisfies the conditions set forth in Section 4(i)
hereof, then the Company will pay the full premium cost of health and dental
plan coverage for Executive and his qualified beneficiaries until the earliest
to occur of (A) the date the Executive elects to cease meeting the conditions
set forth in Section 4(i) hereof, (B) the expiration of twenty-four (24) months
following the Date of Termination, (C) the date the Executive becomes eligible
for participation in health and dental plans of another employer or (D) the date
the Executive ceases to be eligible for participation under the Company’s health
and dental plans under COBRA; provided, however, that, in order to be eligible
for the Company’s payments hereunder, the Executive and each of his qualified
beneficiaries must elect in a timely manner to continue coverage under the
Company’s health and dental plans under COBRA.
 
- 7 -

--------------------------------------------------------------------------------

(v)   All (i.e., 100%) of Executive’s outstanding unvested awards shall vest
and, if the awards require exercise, be exercisable for a period of three (3)
months following the Date of Termination, and all of the remaining undelivered
shares shall be delivered for such awards that are of stock units, including
RSUs.


(e)            By the Company other than for Cause Following a Change in
Control.  Following a Change in Control, the Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event such termination is within twelve (12) months
following a Change in Control, then, provided the Executive satisfies the
conditions set forth in Section 4(i) hereof and complies with the requirements
set forth in Sections 6 and 7 hereof, the Company will pay the full premium cost
of health and dental plan coverage for Executive and his qualified beneficiaries
until the earliest to occur of (i) the date the Executive elects to cease
meeting the conditions set forth in Section 4(i) hereof, (ii) the expiration of
thirty-six (36) months following the Date of Termination, (iii) the date the
Executive becomes eligible for participation in health and dental plans of
another employer or (iv) the date the Executive ceases to be eligible for
participation under the Company’s health and dental plans under COBRA; provided,
however, that, in order to be eligible for the Company’s payments hereunder, the
Executive and each of his qualified beneficiaries must elect in a timely manner
to continue coverage under the Company’s health and dental plans under COBRA or
otherwise.  The Company agrees to use commercially reasonable efforts to obtain
the right of the Executive and his otherwise eligible dependents to continue in
its health and dental plans beyond the COBRA period until the earliest to occur
of (i), (ii) or (iii) hereof or to pay the Executive monthly an amount equal to
the premium cost it would have paid for such coverage under its plans from the
date (iv) occurs until the earliest to occur of (i), (ii) or (iii) hereof.
 
(f)             By the Executive for Good Reason Where There Has Been No Change
in Control.  To the extent a Change in Control (as defined in Section 12) has
not occurred, the Executive may terminate his employment hereunder for Good
Reason, by providing notice to the Company of the condition giving rise to the
Good Reason no later than thirty (30) days following the occurrence of the
condition, by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition.  For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without the Employee’s consent:  (i) a material breach of this Agreement by the
Company; (ii) a material diminution of the Executive’s title from that of Chief
Executive Officer or a material adverse change in the Executive’s significant
duties, authority or responsibilities, taken as a whole, that effectively
constitutes a demotion; (iii) any reduction in (except to the extent all
executives receive a proportional decrease) or failure to pay the Base Salary;
or (iv) any relocation of the Executive’s primary worksite to a site that is
more than thirty-five (35) miles from the San Jose Location without his consent
in accordance with this Agreement.  In the event of termination in accordance
with this Section 4(f), and provided that the Executive satisfies the conditions
set forth in Section 4(i) hereof, then, in addition to Final Compensation (which
the Company shall pay as a lump sum no later than March 15th of the year
following the Termination Year), the Company shall provide the Executive the
same opportunity (utilizing the same time and form of payment) to earn
Non-Change in Control Post-Employment Compensation as he would have received had
his employment been terminated by the Company other than for Cause under Section
4(d) hereof.


(g)            By the Executive for Good Reason Following a Change in Control. 
The Executive may terminate his employment hereunder for Good Reason, following
a Change in Control, by providing notice to the Company specifying in reasonable
detail the condition giving rise to the Good Reason such notice to be given no
later than thirty (30) days following the occurrence of the condition, by giving
the Company thirty (30) days to remedy the condition and by terminating
employment for Good Reason within thirty (30) days thereafter if the Company
fails to remedy the condition.  In the event such termination is within twelve
(12) months following a Change in Control, then, provided the Executive
satisfies the conditions set forth in Section 4(i) hereof and complies with the
requirements set forth in Sections 6 and 7 hereof, the Company will pay the full
premium cost of health and dental plan coverage for Executive and his qualified
beneficiaries until the earliest to occur of (i) the date the Executive elects
to cease meeting the conditions set forth in Section 4(i) hereof, (ii) the
expiration of thirty-six (36) months following the Date of Termination, (iii)
the date the Executive becomes eligible for participation in health and dental
plans of another employer or (iv) the date the Executive ceases to be eligible
for participation under the Company’s health and dental plans under COBRA;
provided, however, that, in order to be eligible for the Company’s payments
hereunder, the Executive and each of his qualified beneficiaries must elect in a
timely manner to continue coverage under the Company’s health and dental plans
under COBRA or otherwise.  The Company agrees to use commercially reasonable
efforts to obtain the right of the Executive and his otherwise eligible
dependents to continue in its health and dental plans beyond the COBRA period
until the earliest to occur of (i), (ii) or (iii) hereof or to pay the Executive
monthly an amount equal to the premium cost it would have paid for such coverage
under its plans from the date (iv) occurs until the earliest to occur of (i),
(ii) or (iii) hereof.
 
- 8 -

--------------------------------------------------------------------------------

(h)            By the Executive Other than for Good Reason.  The Executive may
terminate his employment hereunder at any time upon sixty (60) days’ notice to
the Company.  In the event of termination of the Executive pursuant to this
Section 4(h), the Board may elect to waive the period of notice, or any portion
thereof, and, if the Board so elects, the Company will pay the Executive his
Base Salary for the initial sixty (60) days of the notice period (or for any
remaining portion thereof) in accordance with usual payroll practices.


(i)             Conditions.  The Executive’s eligibility to receive and retain
any Non-Change in Control Post-Employment Compensation or payments pursuant to
Sections 3, 4(d), 4(e), 4(f) or 4(g)hereof, is subject to satisfaction of all of
the following as well as the covenant of confidentiality set forth in Section 6
below and the assignment of rights to Intellectual Property (as hereafter
defined), but with the express understanding and agreement of the parties that
the Executive is free to elect not to comply with clause (i) below and is free
not to forbear from competition or solicitation as set forth in clauses (ii),
(iii) and (iv) immediately below, but that his right to Non-Change in Control
Post-Employment Compensation or payments pursuant to Sections 4(e) or 4(g) under
this Agreement is expressly conditioned on compliance with said clause (i) and
the forbearance required under all of said clauses (ii), (iii) and (iv), as well
as full satisfaction of the obligations under the covenant of confidentiality
and assignment of rights to Intellectual Property (which obligations are not
optional and shall survive any termination, howsoever occurring).  The
conditions to receipt of Non-Change in Control Post-Employment Compensation or
payments pursuant to Sections 4(e) or 4(g)  are as follows:
 
(i)     The Executive’s execution and return, to the person designated by the
Company to receive notices on its behalf in accordance with Section 17 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”).  Such a Release of Claims will be timely
and effective if it is signed by the Executive, submitted to the Company, and
becomes irrevocable within twenty-eight (28) days following termination of
employment (such twenty-eight (28) day period, the “Claims Release Period”). 
The Release of Claims creates legally binding obligations and the Company
therefore advises the Executive to consult an attorney before signing it.
 
(ii)    Forbearance by the Executive for six (6) months following the Date of
Termination from competition with the business of the Company and its Immediate
Affiliates anywhere in the world where the Company or any of those Immediate
Affiliates is doing business, whether as owner, partner, investor, consultant,
agent, employee, co-venturer or otherwise.  Specifically, but without limiting
the foregoing, in order to satisfy this condition, the Executive must forbear
from engaging in any activity that is competitive, or is in preparation to
engage in competition, with the business of the Company and its Immediate
Affiliates and further the Executive must forbear from working or providing
services, in any capacity, whether as an employee, independent contractor or
otherwise, whether with or without compensation, for or to any Person engaged in
the business of the Company and its Immediate Affiliates.  The business of the
Company and its Immediate Affiliates is optical network equipment.  The
foregoing condition, however, shall not fail to be met solely due to the
Executive’s passive ownership of less than three percent (3%) of the equity
securities of any publicly traded company, including without limitation a
competitor of the Company or any of its Immediate Affiliates.


(iii)   Forbearance by the Executive for twelve (12) months following the Date
of Termination from any direct or indirect solicitation or encouragement of any
of the Customers of the Company or any of its Immediate Affiliates to terminate
or diminish his relationship with the Company or any of its Immediate Affiliates
and from any direct or indirect solicitation or encouragement of any of the
Customers or Potential Customers of the Company or any of its Immediate
Affiliates to conduct with the Executive or with any other Person (as defined in
Section 12 hereof) any business or activity which such Customer or Potential
Customer conducts or could conduct with the Company or any of its Immediate
Affiliates.  For purposes of this Section 4(i), a “Customer” is a Person which
was such at any time during the twelve (12) months immediately preceding the
Date of Termination and a “Potential Customer” is a Person contacted by the
Company or any of its Immediate Affiliates to become a Customer at any time
within twelve (12) months prior to the Date of Termination other than by general
advertisement, provided in each case, however, that the Executive had contact
with such Customer or Potential Customer through his employment or his other
associations with the Company or any of its Immediate Affiliates or had access
to Confidential Information that would assist in his solicitation of such
Customer or Potential Customer in competition with the Company or any of its
Immediate Affiliates.
 
- 9 -

--------------------------------------------------------------------------------

(iv)  Forbearance by the Executive for twelve (12) months following the Date of
Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Immediate Affiliates and from soliciting
any such employee, independent contractor or agent to terminate or diminish
his/her/its relationship with the Company or any of its Immediate Affiliates. 
For purposes of this Section 4(i), an “employee, independent contractor or
agent” means any person or entity performing services for the Company or any of
its Immediate Affiliates in such capacity at any time during the twelve (12)
months immediately preceding the Date of Termination.


(j)             Timing of Payments.  Notwithstanding anything to the contrary in
this Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, any and all amounts
payable under this Agreement on account of that separation from service that
constitute deferred compensation subject to Section 409A, as determined by the
Company in its reasonable good faith discretion, and that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of that
six month period.  Also, for purposes of this Agreement, the phrase “termination
of employment“ and correlative phrases mean a “separation from service” as
defined in Treas. Regs.§1.409A-1(h), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treas.
Regs.§1.409A-1(i).  For the avoidance of doubt, any tax liability to which the
Executive is subject under Section 409A shall be solely the Executive’s
responsibility.
 
5.         Effect of Termination.  The provisions of this Section 5 shall apply
to any termination of the Executive’s employment under this Agreement, whether
pursuant to Section 4 or otherwise.


(a)            Provision by the Company of Final Compensation, if any, to which
the Executive is entitled and Non-Change in Control Post-Employment Compensation
or payments pursuant to Sections 4(e) or 4(g), if any, which the Executive has
the opportunity to earn under Section 4 hereof and does earn in accordance with
Section 4(i) hereof shall constitute the entire obligation of the Company to the
Executive hereunder following termination of his employment with the Company. 
The Executive shall promptly give the Company notice of all facts necessary for
the Company to determine the amount and duration of its obligations in
connection with any termination pursuant to Section 4 hereof.


(b)            Except for health and dental plan participation continued in
accordance with COBRA (including as extended pursuant to Sections 4(e) or 4(g)
hereof if achievable by the Company’s commercially reasonable efforts), the
Executive’s participation in Employee Benefit Plans shall terminate pursuant to
the terms of the applicable Plan Documents based on the Date of Termination
without regard to any Non-Change in Control Post-Employment Compensation earned
by the Executive, or any other payment to him hereunder, following the Date of
Termination.


(c)            Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions set forth in
Section 4(i) hereof to earning Non-Change in Control Post-Employment
Compensation or payments pursuant to Sections 4(e) or 4(g) and the obligations
of the Executive under Sections 6 and 7 hereof.  The Executive recognizes that,
except as expressly provided in accordance with Sections 4(d), 4(e), 4(f), 4(g),
and 4(i) (with respect to Non-Change in Control Post-Employment Compensation or
payments pursuant to Sections 4(e) or 4(g)) or Section 4(h) (with respect to
Base Salary for any notice period waived), no compensation is earned after
termination of employment.


6.         Confidential Information.


(a)            The Executive acknowledges that the Company and its Affiliates
continually develop Confidential Information (as defined in Section 12 hereof);
that the Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment.  The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates.  The Executive understands that the
restrictions set forth in this Section 6(a) shall continue to apply after his
employment terminates, regardless of the reason for such termination.
 
- 10 -

--------------------------------------------------------------------------------

(b)            All documents, records, tapes and other media of every kind and
description relating to the business, present or otherwise, of the Company or
any of its Affiliates and any copies, in whole or in part, thereof (in the
aggregate, the “Documents”), whether or not prepared by the Executive, shall be
the sole and exclusive property of the Company and its Affiliates.  The
Executive shall safeguard all Documents and shall surrender to the Company at
the time his employment terminates, or at such earlier time or times as the CEO
or the Board or its designee may specify, all Documents and all other property
of the Company and its Affiliates then in the Executive’s possession or control.


7.         Assignment of Rights to Intellectual Property.  The Executive shall
promptly and fully disclose all Intellectual Property (as defined in Section 12
hereof) to the Company.  The Executive hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) the Executive’s full
right, title and interest in and to all Intellectual Property.  The Executive
agrees to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the Intellectual
Property to the Company and to permit the Company to enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  The
Executive will not charge the Company for time spent in complying with these
obligations.  The Executive acknowledges his understanding that any provision of
this Agreement requiring him to assign rights to Intellectual Property does not
apply to any invention that qualifies under California Labor Code §2870, which
is reproduced in Exhibit B (“Written Notification to the Employee”), attached
hereto, which the Executive here acknowledges that he has received.  All
copyrightable works that the Executive creates during the course of his
employment by the Company and which pertains to the business of the Company or
is suggested by any work performed by the Executive for the Company or makes use
of Confidential Information shall be considered “work made for hire” and, upon
creation, shall be owned exclusively by the Company.  Further, the Executive
hereby waives, expressly and irrevocably, any and all moral rights he may have
as an author, whether arising under the copyright laws of the United States or
any other jurisdiction or at common law or otherwise, with respect to any
copyrighted works prepared by the Executive in the course of his employment,
including without limitation the right to attribution of authorship, the right
to restrain any distortion, mutilation or other modification of any such work
and the right to prohibit any use of any such work in association with a
product, service, cause or institution that might be prejudicial to the
Company’s reputation.
 
8.         Restricted Activities.  The Executive agrees that certain
restrictions on his activities during his employment are necessary to protect
the goodwill, Confidential Information and other legitimate interests of the
Company and its Affiliates:


(a)            While the Executive is employed by the Company, the Executive
shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates anywhere in the world or undertake any planning for
competition with the Company or any of its Affiliates.  Specifically, but
without limiting the foregoing, the Executive agrees not to engage in any manner
in any activity that is directly or indirectly competitive or potentially
competitive with the business of the Company or any of its Affiliates as
conducted or under consideration at any time during the Executive’s employment
or to provide services in any capacity to a Person which is a competitor of the
Company or any of its Affiliates during his employment with the Company.


(b)            The Executive agrees that, while he is employed by the Company,
and excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of his duties, he will not hire or attempt to hire any
employee of the Company or any of its Affiliates; assist in such hiring by any
Person; encourage any such employee to terminate his or her relationship with
the Company or any of its Affiliates; or solicit or encourage any customer of
the Company or any of its Affiliates to terminate or diminish its relationship
with them; or solicit or encourage any customer or potential customer of the
Company or any of its Affiliates to conduct with any Person any business or
activity which such customer or potential customer conducts or could conduct
with the Company or any of its Affiliates.
 
- 11 -

--------------------------------------------------------------------------------

(c)            The Executive agrees that during his employment by the Company
the Executive shall not publish any work that disparages the Company or any of
its Affiliates, their management or their business or the Products.


9.         Enforcement of Covenants.  The Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 6, 7 and 8
hereof.  The Executive agrees that those restraints are necessary for the
reasonable and proper protection of the Company and its Affiliates and that each
and every one of the restraints is reasonable in respect to subject matter,
length of time and geographic area.  The Executive further acknowledges that,
were he to breach any of the covenants contained in Sections 6, 7 or 8 hereof,
the damage to the Company and its Affiliates would be irreparable.  The
Executive therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Executive of any of said
covenants, without having to post bond.  The parties further agree that, in the
event that any provision of Section 6, 7 or 8 hereof shall be determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.


10.       Conflicting Agreements.  The Executive hereby represents and warrants
that the execution of this Agreement and the performance of his obligations
hereunder will not breach or be in conflict with any other agreement to which
the Executive is a party or is bound and that the Executive is not now subject
to any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder.  The Executive will not disclose to or use on behalf of the Company
any proprietary information of his former employer or any other Person without
such Person’s consent.


11.       Indemnification.  The Company shall indemnify the Executive in
accordance with its articles of organization and by-laws as in effect at the
time indemnification is applicable.  The Executive agrees promptly to notify the
Company of any actual or threatened claim arising out of or as a result of his
employment or offices with the Company or any of its Affiliates.


12.       Definitions.  Words or phrases which are initially capitalized or are
within quotation marks shall have the meanings provided in this Section and as
provided elsewhere herein.  For purposes of this Agreement, the following
definitions apply:
 
(a)            “Affiliates” means all persons and entities directly or
indirectly controlling, controlled by or under common control with the entity
specified, where control may be by management authority, contract or equity
interest.


(b)            A “Change in Control” shall be deemed to take place if hereafter
any one or a combination of the following occur, provided such events or
circumstances also constitute a change in ownership or effective control or a
sale of substantially all of the assets of the Company under Section 409A:  (i)
any “Person” or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of
the Securities Exchange Act of 1934 (the “Act”), other than the Company or any
of its Affiliates, becomes a beneficial owner (within the meaning of Rule 13d-3
as promulgated under the Act), directly or indirectly, in one or a series of
transactions, of securities representing fifty percent (50%) or more of the
total number of votes that may be cast for the election of directors of the
Company; (ii) the consummation of a merger or consolidation of the Company with
any other Person (other than a member of the Company and/or its Affiliates),
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; (iii) within twelve
(12) months after a tender offer or exchange offer for voting securities of the
Company (other than by the Company) the individuals who were directors of the
Company immediately prior thereto shall cease to constitute a majority of the
Board; or (iv) there occurs a closing of a sale or other disposition by the
Company of all or substantially all of the assets of the Company other than to
one or more of the Company’s Affiliates.
 
- 12 -

--------------------------------------------------------------------------------

(c)            “Confidential Information” shall mean any and all information of
the Company and its Affiliates that is not generally known by those with whom
the Company or any of its Affiliates competes or does business, or with whom the
Company or any of its Affiliates plans to compete or do business, including
without limitation (i) information related to the Products, technical data,
methods, processes, know-how and inventions of the Company and its Affiliates,
(ii) the development, research, testing, marketing and financial activities and
strategic plans of the Company and its Affiliates, (iii) the manner in which
they operate, (iv) their costs and sources of supply, (v) the identity and
special needs of the customers and prospective customers of the Company and its
Affiliates and (vi) the persons and entities with whom the Company and its
Affiliates have business relationships and the nature and substance of those
relationships.  Confidential Information also includes any information that the
Company or any of its Affiliates may receive or has received from customers,
subcontractors, suppliers or others, with any understanding, express or implied,
that the information would not be disclosed.  Confidential Information does not
include information that enters the public domain, other than through a breach
by the Executive or another Person of an obligation of confidentiality to the
Company or one of its Affiliates.


(d)            “Date of Termination” means the date the Executive’s employment
with the Company terminates, regardless of the reason for such termination.


(e)            “Final Compensation” means (i) Base Salary earned but not paid
through the Date of Termination, (ii) pay at the final rate of the Base Salary
for any vacation earned but not used through the Date of Termination and (iii)
any business expenses incurred by the Executive but un-reimbursed on the Date of
Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 3( f)
hereof and Company policies.


(f)             “Immediate Affiliates” means the direct and indirect
subsidiaries of the Company, its direct and indirect parents and their direct
and indirect subsidiaries, other than the Company itself.


(g)            “Intellectual Property” means any invention, formula, process,
discovery, development, design, innovation or improvement (whether or not
patentable or registrable under copyright statutes) made, conceived, or first
actually reduced to practice by the Executive solely or jointly with others,
during his employment by the Company; provided, however, that, as used in this
Agreement, the term “Intellectual Property” shall not apply to any invention
that the Executive develops on his own time, without using the equipment,
supplies, facilities or trade secret information of the Company or any of its
Affiliates to which the Executive has access as a result of his employment,
unless such invention (i) relates at the time of conception or reduction to
practice of the invention (A) to the business of the Company or (B) to the
actual or demonstrably anticipated research or development of the Company or
(ii) results from any work performed by the Executive for the Company.
 
(h)            Other than for purposes of Section 12(b), above, “Person” means
an individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.


(i)             “Products” means all products planned, researched, developed,
tested, manufactured, sold, licensed, leased or otherwise distributed or put
into use by the Company or any of its Affiliates, together with all services
provided or planned by the Company or any of its Affiliates, during the
Executive’s employment.


13.       Withholding.  All payments made by the Company under this Agreement
shall be reduced by any tax or other amounts required to be withheld by the
Company under applicable law.


14.       Assignment.  Neither the Company nor the Executive may make any
assignment of this Agreement or any interest herein, by operation of law or
otherwise, without the prior written consent of the other; provided, however,
that the Company may assign its rights and obligations under this Agreement
without the consent of the Executive in the event the Company shall hereafter
effect a corporate reorganization, consolidate with, or merge into, any Person
or transfer all or substantially all of its properties or assets to any Person. 
This Agreement shall inure to the benefit of and be binding upon the Company and
the Executive, their respective successors, executors, administrators, heirs and
permitted assigns.
 
- 13 -

--------------------------------------------------------------------------------

15.       Severability and Construction.  If any portion or provision of this
Agreement shall to any extent be declared illegal or unenforceable by a court of
competent jurisdiction, then the remainder of this Agreement, or the application
of such portion or provision in circumstances other than those as to which it is
so declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.  This Agreement shall be interpreted and
applied in all circumstances in a manner that is consistent with the intent of
the parties that, to the extent applicable, amounts earned and payable pursuant
to this Agreement shall constitute short-term deferrals exempt from the
application of Section 409A and, if not exempt, that amounts earned and payable
pursuant to this Agreement shall not be subject to the premature income
recognition or adverse tax provisions of Section 409A.


16.       Waiver.   No waiver of any provision hereof shall be effective unless
made in writing and signed by the waiving party.  The failure of either party to
require the performance of any term or obligation of this Agreement, or the
waiver by either party of any breach of this Agreement, shall not prevent any
subsequent enforcement of such term or obligation or be deemed a waiver of any
subsequent breach.


17.       Notices.  Any and all notices, requests, demands and other
communications provided for by this Agreement shall be in writing and shall be
effective when delivered in person, consigned to a reputable national courier
for next day or next business day delivery or deposited in the United States
mail, postage prepaid, registered or certified, and addressed to the Executive
at his last known address on the books of the Company or, in the case of the
Company, to it at 130 Baytech Drive, San Jose, CA 95134, or to such other
address as either party may specify by notice to the other actually received.


18.       Entire Agreement.  This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, except for the
agreements set forth on Exhibit C hereto, which shall remain in effect.


19.       Amendment.  This Agreement may be amended or modified only by a
written instrument signed by the Executive and by an expressly authorized
representative of the Board.


20.       Headings.  The headings and captions in this Agreement are for
convenience only and in no way define or describe the scope or content of any
provision of this Agreement.


21.       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be an original and all of which together shall
constitute one and the same instrument.
 
22.       Governing Law.  This is a California contract and shall be construed
and enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.
 
[Remainder of page intentionally left blank.  Signature page follows
immediately.]
 
- 14 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.
 
THE EXECUTIVE:
 
THE COMPANY:
   
GIGPEAK, INC.
      /s/ Dr. Avi Katz  
By:
/s/ John J. Mikulsky          
Name: John J. Mikulsky
         
Title: Chairman, Compensation Committee

 

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE OF CLAIMS


FOR AND IN CONSIDERATION OF the Non-Change in Control Post-Employment
Compensation (as that term is defined in the Agreement (as defined below)) or
payments pursuant to Sections 4(e) or 4(g) of the Agreement (as defined below)
that I am eligible to earn following the termination of my employment, as that
term is defined in the employment agreement between me and GigPeak, Inc. (the
“Company”) dated as of November 17, 2016 (the “Agreement”), which is
conditioned, inter alia, on my signing this Release of Claims and to which I am
not otherwise entitled, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, I, on my own behalf and
on behalf of my heirs, executors, administrators, beneficiaries, representatives
and assigns, and all others connected with or claiming through me, hereby
release and forever discharge the Company and its Affiliates (as that term is
defined in the Agreement) and all of their respective past, present and future
officers, directors, trustees, shareholders, employees, agents, general and
limited partners, members, managers, joint venturers, representatives,
successors and assigns, and all others connected with any of them (all of the
foregoing, collectively, the “Released”), both individually and in their
official capacities, from any and all causes of action, rights and claims of any
type or description, known or unknown, which I have had in the past, now have,
or might now have, through the date of my signing of this Release of Claims,
including without limitation any causes of action, rights or claims in any way
resulting from, arising out of or connected with my employment by the Company or
any of its Affiliates or the termination of that employment or pursuant to any
federal, state or local law, regulation or other requirement, including without
limitation Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act and the fair employment
practices laws of the state or states in which I have been employed by the
Company or any of its Affiliates, each as amended from time to time, (all of the
foregoing, in the aggregate, “Claims”).


In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:


A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.


Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
articles of incorporation, by-laws or other governing documents of the Company
or any of its Affiliates (as that term is defined in the Agreement).


In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the date my
employment with the Company terminates. I also acknowledge that I am advised by
the Company and its Affiliates to seek the advice of an attorney prior to
signing this Release of Claims; that I have had and full and sufficient time to
consider this Release of Claims and to consult with an attorney, if I wished to
do so, or to consult with any other person of my choosing before signing; and
that I am signing this Release of Claims voluntarily and with a full
understanding of its terms.


I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations express or implied, that are not set forth
expressly in the Agreement.
 

--------------------------------------------------------------------------------

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Human
Resources or to such other designated person and/or address as the Company may
specify and that this Release of Claims shall take effect on the eighth calendar
day following the date of my signing it and only if I have not timely revoked
it.


Intending to be legally bound, I have signed this Release of Claims as of the
date written below.


Signature:
 

 
Date Signed:
 

 

--------------------------------------------------------------------------------

EXHIBIT B


WRITTEN NOTIFICATION TO THE EMPLOYEE


In accordance with California Labor Code §§ 2870 and 2872, GigPeak, Inc. (the
“Company”) hereby notifies you that your acceptance, by your signing, of the
Employment Agreement to which this notice is attached as Exhibit B does not
require you to assign to the Company any Intellectual Property (as defined in
Section 12 of the Employment Agreement) or any other invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and that was developed entirely on your own time, and does not relate to
the business of the Company or to the Company actual or demonstrably anticipated
research or development, or does not result from any work performed by you for
the Company.


The following is the text of California Labor Code § 2870:


§ 2870  (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


1.  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or


2.  Result from any work performed by the employee for the employer.


(b)  To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.
 

--------------------------------------------------------------------------------

EXHIBIT C


(List of Other Employment Agreements Still in Effect)




--------------------------------------------------------------------------------